Title: John Pitman to Thomas Jefferson, 4 December 1811
From: Pitman, John
To: Jefferson, Thomas


          
                  Hond Sir, 
                  Providence 
                     December 4th 1811.
          
		  
		  
		   
		  Suffer me to gratify the vanity of an author, and the pride of an American, by presenting the enclosed, for acceptance and perusal, to one, no less distinguished for his literary taste, than political wisdom. It will afford me much pleasure if, without diverting your attention from matters of more excellence and importance, I can procure you a momentary gratification, in the perusal of those effusions which, so far as it respects my republican sentiments, your writings and example have 
                  had no little agency in producing. In the avocations of party politics and professional life I have not had much time to devote to the cultivation of my muse—and indeed so fastidious has the taste of our country become with respect to native poetry, that there is but little encouragement for those who might otherwise emulate “the bards of other times.”
          
          Were I not persuaded that every American, whose heart is warmed with patriotism, is welcome to your retirement I would ask you to pardon this intrusion of one, who, though a stranger to you, is not a stranger to those deeds and virtues, which encircle you with a glory, that flings into shade the imperial and consuming splendors of Napoleon.
          With every sentiment of esteem & reverence
          I am Yours, &C
                  John Pitman Junr
        